Exhibit 10.4

USAA AUTO OWNER TRUST 2019-1

AMENDED AND RESTATED

TRUST AGREEMENT

between

USAA ACCEPTANCE, LLC,

as the Depositor

and

WELLS FARGO DELAWARE TRUST COMPANY, NATIONAL ASSOCIATION,

as the Owner Trustee

Dated as of July 31, 2019

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS      1  

SECTION 1.1.

  Capitalized Terms      1  

SECTION 1.2.

  Other Interpretive Provisions      1  

ARTICLE II

  ORGANIZATION      2  

SECTION 2.1.

  Name      2  

SECTION 2.2.

  Office      2  

SECTION 2.3.

  Purposes and Powers      2  

SECTION 2.4.

  Appointment of the Owner Trustee      3  

SECTION 2.5.

  Initial Capital Contribution of Trust Estate      3  

SECTION 2.6.

  Declaration of Trust      3  

SECTION 2.7.

  Organizational Expenses; Liabilities of the Holders      3  

SECTION 2.8.

  Title to the Trust Estate      3  

SECTION 2.9.

  Representations and Warranties of the Depositor      4  

SECTION 2.10

  Situs of Issuer      5  

ARTICLE III

  CERTIFICATES AND TRANSFER OF CERTIFICATES      5  

SECTION 3.1.

  Initial Ownership      5  

SECTION 3.2.

  Authentication of Certificates      5  

SECTION 3.3.

  Form of the Certificates      5  

SECTION 3.4.

  Registration of Certificates      5  

SECTION 3.5.

  Transfer of Certificates      5  

SECTION 3.6.

  Lost, Stolen, Mutilated or Destroyed Certificates      7  

SECTION 3.7.

  Access to List of Certificateholders’ Names and Addresses      8  

ARTICLE IV

  ACTIONS BY OWNER TRUSTEE      8  

SECTION 4.1.

  Prior Notice to Certificateholders with Respect to Certain Matters      8  

SECTION 4.2.

  Action by Certificateholders with Respect to Certain Matters      9  

SECTION 4.3.

  Action by Certificateholders with Respect to Bankruptcy      9  

SECTION 4.4.

  Restrictions on Certificateholders’ Power      9  

SECTION 4.5.

  Majority Control      9  

ARTICLE V

  APPLICATION OF TRUST FUNDS; CERTAIN DUTIES      9  

SECTION 5.1.

  Application of Trust Funds      9  

SECTION 5.2.

  Method of Payment      10  

SECTION 5.3.

  Sarbanes-Oxley Act      10  

SECTION 5.4.

  Signature on Returns      10  

SECTION 5.5.

  Accounting and Reports to Noteholders, Certificateholders, Internal Revenue
Service and Others      10  

SECTION 5.6.

  Tax Matters      11  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI

  AUTHORITY AND DUTIES OF OWNER TRUSTEE      11  

SECTION 6.1.

  General Authority      11  

SECTION 6.2.

  General Duties      11  

SECTION 6.3.

  Action upon Instruction      12  

SECTION 6.4.

  No Duties Except as Specified in this Agreement or in Instructions      13  

SECTION 6.5.

  No Action Except under Specified Documents or Instructions      13  

SECTION 6.6.

  Restrictions      13  

ARTICLE VII

  CONCERNING OWNER TRUSTEE      14  

SECTION 7.1.

  Acceptance of Trusts and Duties      14  

SECTION 7.2.

  Furnishing of Documents      15  

SECTION 7.3.

  Representations and Warranties      15  

SECTION 7.4.

  Reliance; Advice of Counsel      16  

SECTION 7.5.

  Not Acting in Individual Capacity      17  

SECTION 7.6.

  The Owner Trustee May Own Notes      17  

ARTICLE VIII

  COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE      17  

SECTION 8.1.

  The Owner Trustee’s Compensation      17  

SECTION 8.2.

  Indemnification      17  

SECTION 8.3.

  Payments to the Owner Trustee      18  

ARTICLE IX

  TERMINATION OF TRUST AGREEMENT      18  

SECTION 9.1.

  Dissolution of the Issuer      18  

SECTION 9.2.

  Winding Up of the Issuer      18  

SECTION 9.3.

  Limitations on Termination      19  

ARTICLE X

  SUCCESSOR OWNER TRUSTEES AND ADDITIONAL OWNER TRUSTEES      19  

SECTION 10.1.

  Eligibility Requirements for the Owner Trustee      19  

SECTION 10.2.

  Resignation or Removal of the Owner Trustee      19  

SECTION 10.3.

  Successor Owner Trustee      20  

SECTION 10.4.

  Merger or Consolidation of the Owner Trustee      20  

SECTION 10.5.

  Appointment of Co-Trustee or Separate Trustee      21  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE XI

 

MISCELLANEOUS

     22  

SECTION 11.1.

  Amendments      22  

SECTION 11.2.

  No Legal Title to Trust Estate in Certificateholders      23  

SECTION 11.3.

  Limitations on Rights of Others      23  

SECTION 11.4.

  Notices      23  

SECTION 11.5.

  Severability      24  

SECTION 11.6.

  Separate Counterparts      24  

SECTION 11.7.

  Successors and Assigns      24  

SECTION 11.8.

  No Petition      24  

SECTION 11.9.

  Headings      25  

SECTION 11.10.

  Governing Law      26  

SECTION 11.11.

  Waiver of Jury Trial      26  

SECTION 11.12.

  Information Requests      26  

SECTION 11.13.

  Form 10-D and Form 10-K Filings      26  

SECTION 11.14.

  Form 8-K Filings      26  

SECTION 11.15.

  Information to Be Provided by the Owner Trustee      26  

SECTION 11.16.

  USA Patriot Act Compliance      27  

 

Exhibit A    Form of Certificate Exhibit B    Form of Owner Trustee’s Annual
Certification    Regarding Item 1117 and Item 1119 of Regulation AB

 

 

iii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED TRUST AGREEMENT is made as of July 31, 2019 (as from
time to time amended, supplemented or otherwise modified and in effect, this
“Agreement”) between USAA ACCEPTANCE, LLC, a Delaware limited liability company,
as the depositor (the “Depositor”), and WELLS FARGO DELAWARE TRUST COMPANY,
NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), as the
owner trustee (in such capacity, the “Owner Trustee”).

RECITALS

WHEREAS, the Depositor and the Owner Trustee entered into that certain Trust
Agreement dated as of June 25, 2019 (the “Original Trust Agreement”) and filed a
Certificate of Trust with the Secretary of State of the State of Delaware,
pursuant to which the Issuer (as defined below) was created; and

WHEREAS, in connection with the issuance of the Notes, the parties have agreed
to amend and restate the Original Trust Agreement;

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. Capitalized Terms. Unless otherwise indicated, capitalized terms
used in this Agreement are defined in Appendix A to the Sale and Servicing
Agreement dated as of the date hereof (as from time to time amended,
supplemented or otherwise modified and in effect, the “Sale and Servicing
Agreement”) among the Issuer, the Depositor, as seller, USAA Federal Savings
Bank, as servicer, and U.S. Bank National Association, as indenture trustee.

SECTION 1.2. Other Interpretive Provisions. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
delivered pursuant hereto unless otherwise defined therein. For purposes of this
Agreement and all such certificates and other documents, unless the context
otherwise requires: (a) accounting terms not otherwise defined in this
Agreement, and accounting terms partly defined in this Agreement to the extent
not defined, shall have the respective meanings given to them under GAAP
(provided, that, to the extent that the definitions in this Agreement and GAAP
conflict, the definitions in this Agreement shall control); (b) terms defined in
Article 9 of the UCC as in effect in the State of Delaware and not otherwise
defined in this Agreement are used as defined in that Article; (c) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule or Exhibit are references to
Articles, Sections, Schedules and Exhibits in or to this Agreement, and
references to any paragraph, subsection, clause or other subdivision within any
Section or definition refer to such paragraph, subsection, clause or other
subdivision of such Section or definition; (e) the term “including” and all
variations thereof means “including without limitation”; (f) references to any
law or regulation refer to that law or regulation as amended from time to time
and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) unless the context
otherwise requires, defined terms shall be equally applicable to both the
singular and plural forms.



--------------------------------------------------------------------------------

ARTICLE II

ORGANIZATION

SECTION 2.1. Name. The trust created under the Original Trust Agreement shall be
known as “USAA Auto Owner Trust 2019-1” (the “Issuer”), in which name the Owner
Trustee may conduct the business of such trust, make and execute contracts and
other instruments on behalf of such trust and sue and be sued.

SECTION 2.2. Office. The office of the Issuer shall be in care of the Owner
Trustee at the Corporate Trust Office or at such other address as the Owner
Trustee may designate by written notice to each Certificateholder, the Depositor
and the Administrator.

SECTION 2.3. Purposes and Powers. The purpose of the Issuer is, and the Issuer
shall have the power and authority, to engage in the following activities:

(a) to issue the Notes pursuant to the Indenture and the Certificates pursuant
to this Agreement, and to sell, transfer and exchange the Notes and the
Certificates and to pay interest on and principal of the Notes and distributions
on the Certificates;

(b) to acquire the property and assets set forth in the Sale and Servicing
Agreement from the Depositor pursuant to the terms thereof, to make deposits to
and withdrawals from the Collection Account, the Principal Distribution Account
and the Reserve Account and to pay the organizational, start-up and
transactional expenses of the Issuer;

(c) to assign, Grant, transfer, pledge, mortgage and convey the Trust Estate
pursuant to the Indenture and to hold, manage and distribute to the
Certificateholders any portion of the Trust Estate released from the lien of,
and remitted to the Issuer pursuant to, the Indenture;

(d) to enter into and perform its obligations under the Transaction Documents to
which it is a party;

(e) to engage in those activities, including entering into agreements, that are
necessary, suitable or convenient to accomplish the foregoing or are incidental
thereto or connected therewith; and

(f) subject to compliance with the Transaction Documents, to engage in such
other activities as may be required in connection with conservation of the Trust
Estate and the making of distributions to the Certificateholders and payments to
the Noteholders.

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

2



--------------------------------------------------------------------------------

The Owner Trustee is hereby authorized to engage in the foregoing activities on
behalf of the Issuer. Neither the Issuer nor the Owner Trustee on behalf of the
Issuer shall engage in any activity other than in connection with the foregoing
or other than as required or authorized by the terms of this Agreement or the
other Transaction Documents.

SECTION 2.4. Appointment of the Owner Trustee. Upon the execution of this
Agreement, the Owner Trustee shall continue as trustee of the Issuer, to have
all the rights, powers and duties set forth herein.

SECTION 2.5. Initial Capital Contribution of Trust Estate. As of the date of the
Original Trust Agreement, the Depositor sold, assigned, transferred, conveyed
and set over to the Owner Trustee the sum of $1. The Owner Trustee hereby
acknowledges receipt in trust from the Depositor, as of such date, of the
foregoing contribution, which shall constitute the initial Trust Estate and
shall be deposited in the Collection Account.

SECTION 2.6. Declaration of Trust. The Owner Trustee hereby declares that it
will hold the Trust Estate in trust upon and subject to the conditions set forth
herein for the use and benefit of the Certificateholders, subject to the
obligations of the Issuer under the Transaction Documents. It is the intention
of the parties hereto that the Issuer constitute a statutory trust under the
Statutory Trust Statute and that this Agreement constitute the governing
instrument of such statutory trust. It is the intention of the parties hereto
that, solely for U.S. federal income and state and local income, franchise and
value added tax purposes, so long as there is a single beneficial owner of the
Certificates, the Issuer will be disregarded as an entity separate from such
beneficial owner and the Notes will be characterized as debt. The parties agree
that, unless otherwise required by appropriate tax authorities, the Issuer will
not file or cause to be filed annual or other necessary returns, reports and
other forms consistent with the characterization of the Issuer as an entity
separate from its beneficial owner. In the event that the Issuer is deemed to
have more than one beneficial owner for U.S. federal income tax purposes, the
Issuer will file returns, reports and other forms consistent with the
characterization of the Issuer as a partnership, and this Agreement shall be
amended to include such provisions as may be required under Subchapter K of the
Code. Effective as of the date hereof, the Owner Trustee shall have all rights,
powers and duties set forth herein and in the Statutory Trust Statute with
respect to accomplishing the purposes of the Issuer. The Owner Trustee filed the
Certificate of Trust with the Secretary of State of the State of Delaware as
required by Section 3810(a) of the Statutory Trust Statute. Notwithstanding
anything herein or in the Statutory Trust Statute to the contrary, it is the
intention of the parties hereto that the Issuer constitute a “business trust”
within the meaning of Section 101(9)(A)(v) of the Bankruptcy Code.

SECTION 2.7. Organizational Expenses; Liabilities of the Holders. (a) The
Depositor shall pay organizational expenses of the Issuer as they may arise.

(b) No Certificateholder (including the Depositor) shall have any personal
liability for any liability or obligation of the Issuer.

SECTION 2.8. Title to the Trust Estate. Legal title to all the Trust Estate
shall be vested at all times in the Issuer as a separate legal entity.

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

3



--------------------------------------------------------------------------------

SECTION 2.9. Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants to the Owner Trustee that:

(a) Existence and Power. The Depositor is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and has,
in all material respects, all power and authority required to carry on its
business as now conducted. The Depositor has obtained all necessary licenses and
approvals in each jurisdiction where the failure to do so would materially and
adversely affect the ability of the Depositor to perform its obligations under
the Transaction Documents.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Depositor of each Transaction Document to which it is a party (i) have
been duly authorized by all necessary action on the part of the Depositor and
(ii) do not contravene or constitute a default under (A) any applicable law,
rule or regulation, (B) its organizational instruments or (C) any material
agreement, contract, order or other instrument to which it is a party or its
property is subject (other than violations of such laws, rules, regulations,
indenture or agreements which do not affect the legality, validity or
enforceability of any of such agreements and which, individually or in the
aggregate, would not materially and adversely affect the transactions
contemplated by, or the Depositor’s ability to perform its obligations under,
the Transaction Documents to which it is a party).

(c) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Depositor of any Transaction Document
other than (i) UCC filings, (ii) approvals and authorizations that have
previously been obtained and filings which have previously been made and
(iii) approvals, authorizations or filings which, if not obtained or made, would
not have a material adverse effect on the ability of the Depositor to perform
its obligations under the Transaction Documents to which it is a party.

(d) Binding Effect. Each Transaction Document to which the Depositor is a party
constitutes the legal, valid and binding obligation of the Depositor enforceable
against the Depositor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting creditors’ rights generally and, if applicable the rights of creditors
of limited liability companies from time to time in effect or by general
principles of equity or other similar laws of general application relating to or
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity.

(e) No Proceedings. There is no action, suit, Proceeding or investigation
pending or, to the knowledge of the Depositor, threatened against the Depositor
which, either in any one instance or in the aggregate, would result in any
material adverse change in the business, operations, financial condition,
properties or assets of the Depositor, or in any material impairment of the
right or ability of the Depositor to carry on its business substantially as now
conducted, or in any material liability on the part of the Depositor, or which
would render invalid this Agreement or the Receivables or the obligations of the
Depositor contemplated herein, or which would materially impair the ability of
the Depositor to perform under the terms of this Agreement or any other
Transaction Document.

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

4



--------------------------------------------------------------------------------

SECTION 2.10. Situs of Issuer. The Issuer shall be located in the State of
Delaware.

ARTICLE III

CERTIFICATES AND TRANSFER OF CERTIFICATES

SECTION 3.1. Initial Ownership. Upon the formation of the Issuer and until the
issuance of the Certificates, the Depositor is the sole beneficiary of the
Issuer; and upon the issuance of the Certificates, the Depositor will no longer
be a beneficiary of the Issuer, except to the extent that the Depositor is a
Certificateholder.

SECTION 3.2. Authentication of Certificates. Concurrently with the sale of the
Transferred Assets to the Issuer pursuant to the Sale and Servicing Agreement,
the Owner Trustee shall cause the Certificates to be executed on behalf of the
Issuer, authenticated and delivered to or upon the written order of the
Depositor, signed by its chairman of the board, its president, its chief
financial officer, its chief accounting officer, any vice president, its
secretary, any assistant secretary, its treasurer or any assistant treasurer,
without further corporate action by the Depositor. The Certificates shall
represent 100% of the beneficial interest in the Issuer and shall be fully-paid
and nonassessable.

SECTION 3.3. Form of the Certificates. Each Certificate, upon issuance, will be
issued in the form of a typewritten Certificate, substantially in the form of
Exhibit A hereto, representing a definitive Certificate. The Owner Trustee shall
execute and authenticate, or cause to be authenticated, each definitive
Certificate in accordance with the written instructions of the Depositor.

SECTION 3.4. Registration of Certificates. The Owner Trustee shall maintain at
its office referred to in Section 2.2, or at the office of any agent appointed
by it and approved in writing by the Certificateholders at the time of such
appointment, a register for the registration and transfer of any Certificate.

SECTION 3.5. Transfer of Certificates. (a) Any Certificateholder may assign,
convey or otherwise transfer all or any of its right, title and interest in the
related Certificate; provided, that (i) such transferee is either an Affiliate
of the Depositor or a Qualified Institutional Buyer, (ii) the Owner Trustee and
the Issuer receive an Opinion of Counsel stating that, in the opinion of such
counsel, such transfer will not cause the Issuer to be treated as an association
(or a publicly traded partnership) taxable as a corporation for U.S. federal
income tax purposes, and (iii) such Certificate may not be acquired by or for
the account of or with the assets of (x) a Benefit Plan or (y) any governmental
plan, non-U.S. plan, church plan, other employee benefit plan or other
retirement arrangement that is subject to Similar Law; provided, that the
condition set forth in (ii) above will not apply to a transfer of 100% of the
Certificate or Certificates to United Services Automobile Association or its
designated nominee, provided United Services Automobile

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

5



--------------------------------------------------------------------------------

Association is considered a C Corporation for U.S. federal income tax purposes
(within the meaning of Section 1361(a)(2) of the Code). By accepting and holding
a Certificate (or any interest therein), the Holder thereof shall be deemed to
have represented and warranted that it is not, and is not purchasing the
Certificate (or any interest therein) on behalf of (x) a Benefit Plan or (y) any
governmental plan, non-U.S. plan, church plan, other employee benefit plan or
other retirement arrangement that is subject to Similar Law. The Owner Trustee
shall have no duty to independently determine that the requirement in (iii) and
(iv) above is met and shall incur no liability to any Person in the event the
Holder of a Certificate does not comply with such restrictions. Subject to the
transfer restrictions contained herein and in the Certificate, any
Certificateholder may transfer all or any portion of the beneficial interest in
the Issuer evidenced by such Certificate upon surrender thereof to the Owner
Trustee accompanied by the documents required by this Section 3.5. Such transfer
may be made by a registered Certificateholder in person or by his attorney duly
authorized in writing upon surrender of the Certificate to the Owner Trustee
accompanied by a written instrument of transfer and with such signature
guarantees and evidence of authority of the Persons signing the instrument of
transfer as the Owner Trustee may reasonably require. Promptly upon the receipt
of such documents and receipt by the Owner Trustee of the transferor’s
Certificate, the Owner Trustee shall (i) record the name of such transferee as a
Certificateholder and its percentage of beneficial interest in the Issuer in the
Certificate, register and issue, execute and deliver to such Certificateholder a
Certificate evidencing such beneficial interest in the Issuer and (ii) notify
the Indenture Trustee of the new Certificateholder’s name and physical mailing
address and provide the Indenture Trustee with a copy of the U.S. Internal
Revenue Service form W-9 (or applicable successor form) that the new
Certificateholder provides. In the event a transferor transfers only a portion
of its beneficial interest in the Issuer, the Owner Trustee shall register and
issue to such transferor a new Certificate evidencing such transferor’s new
percentage of beneficial interest in the Issuer. Subsequent to a transfer and
upon the issuance of the new Certificate or Certificates, the Owner Trustee
shall cancel and destroy the Certificate surrendered to it in connection with
such transfer. The Owner Trustee may treat, for all purposes whatsoever, the
Person in whose name any Certificate is registered as the sole owner of the
beneficial interest in the Issuer evidenced by such Certificate, and neither the
Owner Trustee nor any agent of the Owner Trustee shall be affected by notice to
the contrary.

(b) As a condition precedent to any registration of transfer under this
Section 3.5, the Owner Trustee may require the payment of a sum sufficient to
cover the payment of any tax or taxes or other governmental charges required to
be paid in connection with such transfer.

(c) The Owner Trustee shall not be obligated to register any transfer of a
Certificate unless each of the transferor and the transferee have certified to
the Owner Trustee that such transfer does not violate any of the transfer
restrictions stated herein including, but not limited to clauses (d) and (e) of
this Section 3.5. The Owner Trustee shall not be liable to any Person for
registering any transfer based on such certifications.

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

6



--------------------------------------------------------------------------------

(d) No transfer (or purported transfer) of all or any part of a
Certificateholder’s interest (or any economic interest therein), whether to
another Certificateholder or to a Person who is not a Certificateholder, shall
be effective, and, to the fullest extent permitted by law, any such transfer (or
purported transfer) shall be void ab initio, and no Person shall otherwise
become a Certificateholder if, after such transfer (or purported transfer), the
Issuer would have more than 95 direct or indirect holders of an interest in the
Certificates. For purposes of determining whether the Issuer will have more than
95 direct or indirect holders of an interest in the Certificates, each Person
indirectly owning an interest through a partnership (including any entity
treated as a partnership for U.S. federal income tax purposes), a grantor trust
or an S Corporation (within the meaning of Section 1361(a)(1) of the Code) for
U.S. federal income tax purposes (or a disregarded entity the single owner of
which is any of the foregoing) (each such entity, a “flow-through entity”) shall
be treated as a Certificateholder unless the Depositor determines in its sole
and absolute discretion, after consulting with qualified tax counsel, that less
than substantially all of the value of the beneficial owner’s interest in the
flow-through entity is attributable to the flow-through entity’s interest
(direct or indirect) in the Issuer.

(e) No transfer shall be permitted if the same is effected through an
established securities market or secondary market (or the substantial equivalent
thereof) within the meaning of Section 7704 of the Code or would make the Issuer
ineligible for “safe harbor” treatment under Section 7704 of the Code.

(f) No transfer shall be permitted unless the transferee that would be the
beneficial owner of the interest in the Certificate is a “United States person”
(as defined in Code section 7701(a)(30)) and shall deliver to the Owner Trustee
and the Administrator a properly completed and duly executed original of U.S.
Internal Revenue Service form W-9 (or applicable successor form) certifying that
it is a United States person and not subject to backup withholding. Neither the
Owner Trustee nor the Issuer shall recognize any purchase or transfer of
Certificates that is to a Person other than a United States person.

(g) No transfer will be required to be registered under the Securities Act.

(h) In the event that the Depositor (or an Affiliate of the Depositor that owns
any Certificates) intends to transfer any of the Certificates to a third party,
the parties to this Agreement will amend this Agreement as necessary to prevent
any application of the Treasury Regulations under Section 385 of the Code
(including any subsequent or successor provision) that would result in the
recharacterization of any of the Notes as equity.

SECTION 3.6. Lost, Stolen, Mutilated or Destroyed Certificates. If (i) any
mutilated Certificate is surrendered to the Owner Trustee, or (ii) the Owner
Trustee receives evidence to its satisfaction that any Certificate has been
destroyed, lost or stolen, and upon proof of ownership satisfactory to the Owner
Trustee together with such security or indemnity as may be requested by the
Owner Trustee to save it harmless, the Owner Trustee shall execute and deliver a
new Certificate for the same percentage of beneficial interest in the Issuer as
the Certificate so mutilated, destroyed, lost or stolen, of like tenor and
bearing a different issue number, with such notations, if any, as the Owner
Trustee shall determine. Upon the issuance of any new Certificate under this
Section 3.6, the Issuer or Owner Trustee may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
connection with any transfer or exchange of a Certificate and any other
reasonable expenses (including the reasonable fees and expenses of the Issuer
and the Owner Trustee) connected therewith. Any duplicate Certificate issued
pursuant to this Section 3.6 shall constitute complete and indefeasible evidence
of ownership in the Issuer, as if originally issued, whether or not the lost,
stolen or destroyed Certificate shall be found at any time.

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

7



--------------------------------------------------------------------------------

SECTION 3.7. Access to List of Certificateholders’ Names and Addresses. The
Owner Trustee shall furnish or cause to be furnished to the Servicer and the
Depositor, or to the Indenture Trustee, within fifteen (15) days after receipt
by the Owner Trustee of a written request therefor from the Servicer or the
Depositor, or the Indenture Trustee, as the case may be, a list, in such form as
the requesting party may reasonably require, of the names and addresses of the
Certificateholders as of the most recent Record Date. If three or more
Certificateholders or one or more holders of Certificates evidencing not less
than 25% of the beneficial interest in the Issuer evidenced by the Certificates
apply in writing to the Owner Trustee, and such application states that the
applicants desire to communicate with other Certificateholders with respect to
their rights under this Agreement or under the Certificates and such application
is accompanied by a copy of the communication that such applicants propose to
transmit, then the Owner Trustee shall, within five (5) Business Days after the
receipt of such application, afford such applicants access during normal
business hours to the current list of Certificateholders. Each
Certificateholder, by receiving and holding a Certificate, shall be deemed to
have agreed not to hold either the Depositor or the Owner Trustee accountable by
reason of the disclosure of its name and address, regardless of the source from
which such information was derived.

ARTICLE IV

ACTIONS BY OWNER TRUSTEE

SECTION 4.1. Prior Notice to Certificateholders with Respect to Certain Matters.
With respect to the following matters, the Owner Trustee shall not take action
unless at least 30 days before the taking of such action, the Owner Trustee
shall have notified each Certificateholder in writing of the proposed action and
each Certificateholder shall not have notified the Owner Trustee in writing
prior to the 30th day after such notice is given that such Certificateholder has
withheld consent or provided alternative direction:

(a) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is required;

(b) the amendment of the Indenture by a supplemental indenture in circumstances
where the consent of any Noteholder is not required and such amendment
materially adversely affects the interests of the Certificateholders;

(c) the amendment, change or modification of the Sale and Servicing Agreement,
or the Administration Agreement, except to cure any ambiguity or defect or to
amend or supplement any provision in a manner that would not materially
adversely affect the interests of the Certificateholders; or

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

8



--------------------------------------------------------------------------------

(d) the appointment pursuant to the Indenture of a successor Indenture Trustee
or the consent to the assignment by the Note Registrar or the Indenture Trustee
of its obligations under the Indenture or this Agreement, as applicable.

SECTION 4.2. Action by Certificateholders with Respect to Certain Matters. The
Owner Trustee shall not have the power, except upon the direction of the
Certificateholders, to (a) except as expressly provided in the Transaction
Documents, sell the Collateral after the termination of the Indenture in
accordance with its terms, (b) remove the Administrator under the Administration
Agreement pursuant to Section 8 thereof or (c) appoint a successor Administrator
pursuant to Section 8 of the Administration Agreement. The Owner Trustee shall
take the actions referred to in the preceding sentence only upon written
instructions signed by each Certificateholder.

SECTION 4.3. Action by Certificateholders with Respect to Bankruptcy. To the
fullest extent permitted by law, the Owner Trustee shall not have the power to
commence a voluntary Proceeding in bankruptcy relating to the Issuer until one
year and one day after the Note Balance has been reduced to zero without the
prior written approval of each Certificateholder and the delivery to the Owner
Trustee by each Certificateholder of a certificate certifying that such
Certificateholder reasonably believes that the Issuer is insolvent.

SECTION 4.4. Restrictions on Certificateholders’ Power. No Certificateholder
shall direct the Owner Trustee to take or refrain from taking any action if such
action or inaction would be contrary to (i) any obligation of the Issuer or the
Owner Trustee under this Agreement or any of the Transaction Documents,
(ii) would be contrary to Section 2.3, or (iii) applicable law, nor shall the
Owner Trustee be obligated to follow any such direction, if given.

SECTION 4.5. Majority Control. To the extent that there is more than one
Certificateholder, except as expressly provided herein, any action which may be
taken or consent or instructions which may be given by the Certificateholders
under this Agreement may be taken by Certificateholders holding in the aggregate
a percentage of the beneficial interest in the Issuer equal to more than 50% of
the beneficial interest in the Issuer at the time of such action.

ARTICLE V

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

SECTION 5.1. Application of Trust Funds. Distributions on the Certificates shall
be made on behalf of the Issuer in accordance with the provisions of the
Indenture and the Sale and Servicing Agreement. Subject to the lien of the
Indenture, the Owner Trustee shall promptly distribute to the Certificateholders
all other amounts (if any) received by the Owner Trustee on behalf of the Issuer
in respect of the Trust Estate. After the termination of the Indenture in
accordance with its terms, the Owner Trustee shall distribute all amounts
received (if any) by the Owner Trustee on behalf of the Issuer in respect of the
Trust Estate at the direction of the Certificateholders. If any withholding tax
is imposed on the Issuer’s payment (or allocations of income) to a
Certificateholder, such tax shall reduce the amount otherwise distributable to
the Certificateholder in accordance with this Section 5.1; provided that the
Owner Trustee shall not have an obligation to withhold any such amount if and
for so long as the Depositor is the sole

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

9



--------------------------------------------------------------------------------

Certificateholder. The Owner Trustee is hereby authorized and directed to retain
from amounts otherwise distributable to the Certificateholders sufficient funds
for the payment of any tax that is legally owed by the Issuer (but such
authorization shall not prevent the Owner Trustee from contesting any such tax
in appropriate proceedings and withholding payment of such tax, if permitted by
law, pending the outcome of such proceedings). The amount of any withholding tax
imposed with respect to a Certificateholder shall be treated as cash distributed
to such Certificateholder at the time it is withheld by the Issuer and remitted
to the appropriate taxing authority. If there is a possibility that withholding
tax is payable with respect to a distribution (such as a distribution to a
non-U.S. Certificateholder), the Owner Trustee may in its sole discretion
withhold such amounts in accordance with this Section 5.1. If a
Certificateholder wishes to apply for a refund of any such withholding tax, the
Owner Trustee shall reasonably cooperate with such Certificateholder in making
such claim so long as such Certificateholder agrees to reimburse the Owner
Trustee for any out-of-pocket expenses incurred.

SECTION 5.2. Method of Payment. Subject to the Indenture, distributions required
to be made to the Certificateholders on any Payment Date and all amounts
received by the Issuer or the Owner Trustee on any other date that are payable
to the Certificateholders pursuant to this Agreement or any other Transaction
Document shall be made to the Certificateholders (i) by wire transfer, in
immediately available funds, to the account of each Certificateholder designated
by such Certificateholder to the Owner Trustee and Indenture Trustee in writing
if such Certificateholder shall have provided to the Owner Trustee and Indenture
Trustee appropriate written instructions at least five (5) Business Days prior
to such Payment Date, or (ii) by check mailed to such Certificateholder at the
address designated by such Certificateholder to the Owner Trustee and Indenture
Trustee in writing.

SECTION 5.3. Sarbanes-Oxley Act. Notwithstanding anything to the contrary herein
or in any Transaction Document, the Owner Trustee shall not be required to
execute, deliver or certify in accordance with the provisions of the
Sarbanes-Oxley Act on behalf of the Issuer or any other Person, any periodic
reports filed pursuant to the Exchange Act, or any other documents pursuant to
the Sarbanes-Oxley Act.

SECTION 5.4. Signature on Returns. Subject to Section 2.6, the
Certificateholders shall sign on behalf of the Issuer the tax returns of the
Issuer, unless applicable law requires the Owner Trustee to sign such documents,
in which case such documents shall be signed by the Owner Trustee at the written
direction of the Certificateholders.

SECTION 5.5. Accounting and Reports to Noteholders, Certificateholders, Internal
Revenue Service and Others. The Issuer shall, based on information provided by
or on behalf of the Depositor, (a) maintain (or cause to be maintained) the
books of the Issuer on a calendar year basis and the accrual method of
accounting, (b) deliver (or cause to be delivered) to each Certificateholder, as
may be required by the Code and applicable Treasury Regulations, such
information as may be required to enable each Certificateholder to prepare its
federal and State income tax returns, (c) prepare (or cause to be prepared),
file (or cause to be filed) such tax returns relating to the Issuer (including a
partnership information return, IRS Form 1065 if the Issuer is treated as a
partnership for U.S. federal income tax purposes) and make such elections as may
from time to time be required or appropriate under any applicable State or
federal statute or rule or regulation thereunder so as to prevent the Issuer
from being taxed as a corporation,

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

10



--------------------------------------------------------------------------------

(d) cause such tax returns to be signed in the manner required by law and
(e) collect or cause to be collected any withholding tax as described in and in
accordance with Section 5.1 with respect to income or distributions to
Certificateholders. If the Issuer is treated as a partnership for federal tax
purposes the Issuer shall elect under Section 1278 of the Code to include in
income currently any market discount that accrues with respect to the
Receivables. The Issuer shall not make the election provided under Section 754
of the Code. No election will be made to treat the Issuer as a corporation for
U.S. federal income tax purposes.

SECTION 5.6. Tax Matters. In the event the Issuer is treated as a partnership
for U.S. federal income tax purposes, the Depositor or an Affiliate shall be
designated as the “partnership representative” within the meaning of
Section 6223 of the Code (and any corresponding provision of state law) and as
the “tax matters partner” for any applicable state law purposes and the Issuer
will, to the extent practicable, make the election described in Section 6221(b)
or Section 6226 of the Code (and any corresponding provision of state law) and
take any other action (such as disclosures and notifications) necessary to
effectuate such election (including working with the Depositor to designate any
designated individual required under the law).

ARTICLE VI

AUTHORITY AND DUTIES OF OWNER TRUSTEE

SECTION 6.1. General Authority. The Owner Trustee is authorized and directed to
execute and deliver on behalf of the Issuer (i) the Transaction Documents to
which the Issuer is named as a party, (ii) each certificate or other document
attached as an exhibit to or contemplated by the Transaction Documents to which
the Issuer or the Owner Trustee is named as a party and (iii) (provided proper
written instruction is received under this Article VI) any amendment thereto, in
each case, in such form as the Depositor shall approve, as evidenced
conclusively by the Owner Trustee’s execution thereof, and the Owner Trustee is
further authorized, at the written direction of the Depositor, to execute on
behalf of the Issuer and to direct the Indenture Trustee to authenticate and
deliver Class A-1 Notes in the aggregate principal amount of $132,000,000,
Class A-2 Notes in the aggregate principal amount of $152,000,000, Class A-3
Notes in the aggregate principal amount of $133,000,000, Class A-4 Notes in the
aggregate principal amount of $74,180,000 and Class B Notes in the aggregate
principal amount of $8,820,000. In addition to the foregoing, the Owner Trustee
is authorized, but shall not be obligated, to take all actions required of the
Issuer pursuant to the Transaction Documents. The Owner Trustee is further
authorized from time to time to take such action as the Depositor or the
Administrator recommends or directs in writing with respect to the Transaction
Documents, except to the extent that this Agreement expressly requires the
consent of the Certificateholders for such action.

SECTION 6.2. General Duties. It shall be the duty of the Owner Trustee to
discharge (or cause to be discharged) all of its responsibilities pursuant to
the terms of this Agreement and the other Transaction Documents and to
administer the Issuer in the interest of the Certificateholders, subject to
Transaction Documents, and in accordance with the provisions of this Agreement.
Notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder and under the Transaction
Documents to the extent the Administrator has agreed in the Administration
Agreement to perform any act or to

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

11



--------------------------------------------------------------------------------

discharge any duty of the Issuer or the Owner Trustee hereunder or under any
Transaction Document, and the Owner Trustee shall not be liable for the default
or failure of the Administrator to carry out its obligations under the
Administration Agreement and shall have no duty to monitor the performance of
the Administrator or any other Person under the Administration Agreement or any
other document. The Owner Trustee shall have no obligation to administer,
service or collect the Receivables or to maintain, monitor or otherwise
supervise the administration, servicing or collection of the Receivables. The
Owner Trustee shall not be required to perform any of the obligations of the
Issuer under any Transaction Document that are required to be performed by the
Bank, the Servicer, the Depositor, the Administrator or the Indenture Trustee.

SECTION 6.3. Action upon Instruction. (a) Subject to Article IV, and in
accordance with the Transaction Documents, the Certificateholders may, by
written instruction, direct the Owner Trustee in the management of the Issuer.
Such direction may be exercised at any time by written instruction of the
Certificateholders pursuant to Article IV.

(b) Subject to Section 7.1, the Owner Trustee shall not be required to take any
action hereunder or under any Transaction Document if the Owner Trustee shall
have reasonably determined or been advised by counsel that such action is likely
to result in liability on the part of the Owner Trustee or is contrary to the
terms hereof or of any Transaction Document or is otherwise contrary to law.

(c) Whenever the Owner Trustee is unable to decide between alternative courses
of action permitted or required by the terms of this Agreement or any
Transaction Document or is unsure as to the application of any provision of this
Agreement or any Transaction Document or any such provision is ambiguous as to
its application, or is, or appears to be, in conflict with any other applicable
provision, or in the event that this Agreement permits any determination by the
Owner Trustee or is silent or is incomplete as to the course of action that the
Owner Trustee is required to take with respect to a particular set of facts, the
Owner Trustee shall promptly give notice (in such form as shall be appropriate
under the circumstances) to the Certificateholders requesting instruction as to
the course of action to be adopted or application of such provision, and to the
extent the Owner Trustee acts or refrains from acting in good faith in
accordance with any written instruction of the Certificateholders received, the
Owner Trustee shall not be liable on account of such action or inaction to any
Person. If the Owner Trustee shall not have received appropriate instruction
within ten days of such notice (or within such shorter period of time as
reasonably may be specified in such notice or may be necessary under the
circumstances) it may, but shall be under no duty to, take or refrain from
taking such action, not inconsistent with this Agreement or the Transaction
Documents, as it shall deem to be in the best interests of the
Certificateholders, and shall have no liability to any Person for such action or
inaction.

(d) The Owner Trustee shall be under no obligation to exercise any of the rights
or powers vested in it by this Agreement, or to institute, conduct or defend any
litigation, at the request, order or direction of any Certificateholder or any
other Person, unless such Certificateholder or such Person has offered to the
Owner Trustee security or indemnity satisfactory to it against the costs,
expenses and liabilities that may be incurred by the Owner Trustee (including,
without limitation, the reasonable fees and expenses of its counsel) therein or
thereby, including such advances as the Owner Trustee shall reasonably request.

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

12



--------------------------------------------------------------------------------

SECTION 6.4. No Duties Except as Specified in this Agreement or in Instructions.
The Owner Trustee shall not have any duty or obligation to manage, make any
payment with respect to, register, record, sell, dispose of, or otherwise deal
with the Trust Estate, or to otherwise take or refrain from taking any action
under, or in connection with, any document contemplated hereby to which the
Issuer or the Owner Trustee is a party, except as expressly provided by the
terms of this Agreement or in any document or written instruction received by
the Owner Trustee pursuant to Section 6.3; and no implied duties or obligations
shall be read into this Agreement or any Transaction Document against the Owner
Trustee. The Owner Trustee shall have no responsibility for filing any financing
or continuation statement in any public office at any time or to otherwise
perfect or maintain the perfection of any security interest or Lien granted to
it hereunder or to prepare or file any Commission filing (including any filings
required under the Sarbanes-Oxley Act) for the Issuer or to record this
Agreement or any Transaction Document. The Owner Trustee nevertheless agrees
that it will, at its own cost and expense, promptly take all action as may be
necessary to discharge any Liens on any part of the Trust Estate that result
from actions by, or claims against, the Owner Trustee that are not related to
the ownership or the administration of the Trust Estate or the Trust.

SECTION 6.5. No Action Except under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Trust Estate except (i) in accordance with the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) in accordance with the Transaction Documents and (iii) in
accordance with any document or instruction delivered to the Owner Trustee
pursuant to Section 6.3.

SECTION 6.6. Restrictions. The Owner Trustee shall not take any action (a) that
is inconsistent with the purposes of the Issuer set forth in Section 2.3 or
(b) that, to the actual knowledge of a Responsible Officer of the Owner Trustee,
would (i) affect the treatment of the Notes as indebtedness for U.S. federal
income, state and local income, franchise and value added tax purposes, (ii) be
deemed to cause a taxable exchange of the Notes for U.S. federal income or state
income or franchise tax purposes or (iii) cause the Issuer or any portion
thereof to be treated as an association or publicly traded partnership taxable
as a corporation for U.S. federal income, state and local income or franchise
and value added tax purposes. The Certificateholders shall not direct the Owner
Trustee to take action that would violate the provisions of this Section 6.6 or
applicable law (and, in the event any such direction is given by the
Certificateholders to the Owner Trustee, the Owner Trustee shall not be
obligated to follow such direction).

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

13



--------------------------------------------------------------------------------

ARTICLE VII

CONCERNING OWNER TRUSTEE

SECTION 7.1. Acceptance of Trusts and Duties. The Owner Trustee accepts the
trusts hereby created and agrees to perform its duties hereunder with respect to
such trusts but only upon the terms of this Agreement. The Owner Trustee also
agrees to disburse all moneys actually received by it constituting part of the
Trust Estate upon the terms of the Transaction Documents and this Agreement. The
Owner Trustee shall not be personally liable or accountable hereunder or under
any Transaction Document under any circumstances notwithstanding anything herein
or in the Transaction Documents to the contrary, except (i) for its own willful
misconduct, bad faith or negligence, (ii) in the case of the inaccuracy of any
representation or warranty, expressly made by the Owner Trustee in its
individual capacity or any representation or warranty made by the Owner Trustee
in accordance with Section 11.13 or 11.14, (iii) for liabilities arising from
the failure of the Owner Trustee to perform obligations expressly undertaken by
it in the third sentence of Section 6.4 or (iv) for taxes, fees or other charges
on, based on or measured by, any fees, commissions or compensation received by
the Owner Trustee. In particular, but not by way of limitation of the foregoing:

(i) The Owner Trustee shall not be personally liable for any error of judgment
made in good faith by any of its officers or employees unless it is proved that
such Persons were negligent in ascertaining the pertinent facts;

(ii) The Owner Trustee shall not be liable with respect to any action taken or
omitted to be taken in good faith by it in accordance with the instructions of
the Depositor, the Administrator or any Certificateholder delivered in
accordance with the terms of this Agreement;

(iii) No provision of this Agreement shall require the Owner Trustee to expend
or risk its personal funds or otherwise incur any financial liability in the
exercise of its rights or powers hereunder;

(iv) Under no circumstances shall the Owner Trustee be personally liable for any
representation, warranty, covenant, obligation or indebtedness of the Issuer;
and

(v) The Owner Trustee shall not be personally responsible for or in respect of
the accuracy, validity or sufficiency of this Agreement or for the due execution
hereof by any Person other than the Owner Trustee, or for the form, character,
genuineness, sufficiency, value or validity of the Trust Estate, or for or in
respect of the accuracy, validity or sufficiency of any statement of any other
party in the Transactions Documents, the Certificates or any other document
supplied to the Owner Trustee;

(vi) The Owner Trustee undertakes to perform such duties and only such duties as
are specifically set forth in this Trust Agreement and the other Transaction
Documents to which it is a party and no implied covenants or obligations shall
be read into this Agreement or the other Transaction Documents against the Owner
Trustee;

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

14



--------------------------------------------------------------------------------

(vii) The Owner Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement, or to institute, conduct or
defend any litigation under this Agreement or otherwise or in relation to this
Agreement or any Transaction Document, at the request, order or direction of any
of the Depositor, the Certificateholders or the Administrator, unless such
Depositor, Certificateholders or the Administrator have offered to the Owner
Trustee reasonable security or indemnity satisfactory to the Owner Trustee
against the costs, expenses and liabilities that may be incurred by it therein
or thereby. The right of the Owner Trustee to perform any discretionary act
enumerated in this Agreement or in any Transaction Document shall not be
construed as a duty, and the Owner Trustee shall not be answerable for other
than its negligence, bad faith or willful misconduct in the performance of any
such act;

(viii) Anything in this Agreement to the contrary notwithstanding, in no event
shall the Owner Trustee be liable under or in connection with this Agreement or
the Trust for indirect, special, incidental, punitive or consequential losses or
damages of any kind whatsoever, including but not limited to lost profits,
whether or not foreseeable, even if the Owner Trustee has been advised of the
possibility thereof and regardless of the form of action in which such damages
are sought;

(ix) The Owner Trustee shall not be required to investigate any claims with
respect to any breach of a representation or warranty under any of the
Transaction Documents. For the avoidance of doubt, the Owner Trustee shall not
be responsible for evaluating the qualifications of any mediator or arbitrator,
or be personally liable for paying the fees or expenses of any mediation or
arbitration initiated by a requesting party; and

(x) The Owner Trustee shall not incur any liability for not performing any act
or fulfilling any duty, obligation or responsibility hereunder if such delay or
failure was caused by a force majeure or other similar occurrence.

SECTION 7.2. Furnishing of Documents. The Owner Trustee shall furnish to any
Certificateholder promptly upon receipt of a written request therefor,
duplicates or copies of all reports, notices, requests, demands, certificates,
financial statements and any other instruments furnished to the Owner Trustee
under the Transaction Documents. The Owner Trustee (i) shall have no
responsibility for the accuracy of any information provided to the
Certificateholders or any other Person that has been provided to the Owner
Trustee, (ii) shall not be required to investigate or reconfirm the accuracy of
any such information and (iii) shall not be liable in any manner whatsoever for
any errors, inaccuracies or incorrect information resulting from the use of such
information.

SECTION 7.3. Representations and Warranties. Wells Fargo hereby represents and
warrants to the Depositor for the benefit of the Certificateholders, that:

(a) It is a national banking association validly existing under the federal laws
of the United States of America and having an office within the State of
Delaware. It has all requisite corporate power and authority to execute, deliver
and perform its obligations under this Agreement.

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

15



--------------------------------------------------------------------------------

(b) It has taken all corporate action necessary to authorize the execution and
delivery by it of this Agreement, and this Agreement will be executed and
delivered by one of its officers who is duly authorized to execute and deliver
this Agreement on its behalf.

(c) This Agreement constitutes a legal, valid and binding obligation of the
Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors of banks generally and to
equitable limitations on the availability of specific remedies.

(d) Neither the execution nor the delivery by it of this Agreement, nor the
consummation by it of the transactions contemplated hereby nor compliance by it
with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or by-laws.

SECTION 7.4. Reliance; Advice of Counsel. (a) The Owner Trustee shall incur no
personal liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. The Owner Trustee may accept a certified copy of
a resolution of the board of directors or other governing body of any corporate
party as conclusive evidence that such resolution has been duly adopted by such
body and that the same is in full force and effect. As to any fact or matter the
method of the determination of which is not specifically prescribed herein, the
Owner Trustee may for all purposes hereof rely on a certificate, signed by the
president or any vice president or by the treasurer, secretary or other
Authorized Officers or Responsible Officers of the relevant party, as to such
fact or matter, and such certificate shall constitute full protection to the
Owner Trustee for any action taken or omitted to be taken by it in good faith in
reliance thereon (the costs of which shall be paid by the party requesting such
action). The Owner Trustee need not investigate or re-calculate, evaluate,
verify or independently determine the accuracy of any report, certificate,
information, statement, representation or warranty or any fact or matter stated
in any such document and, in the absence of bad faith on its part, may
conclusively rely thereon as to the truth of the statements and the correctness
of the opinions expressed therein.

(b) In the exercise or administration of the trusts hereunder and in the
performance of its duties and obligations under this Agreement or the
Transaction Documents, the Owner Trustee (i) may act directly or through its
agents or attorneys pursuant to agreements entered into with any of them, but
the Owner Trustee shall not be personally liable for the conduct or misconduct
of such agents, custodians, nominees (including Persons acting under a power of
attorney) or attorneys selected with reasonable care and (ii) may consult with
counsel, accountants and other skilled Persons knowledgeable in the relevant
area to be selected with reasonable care and employed by it at the expense of
the Issuer. The Owner Trustee shall not be personally liable for anything done,
suffered or omitted in good faith by it in accordance with the written opinion
or advice of any such counsel, accountants or other such Persons.

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

16



--------------------------------------------------------------------------------

SECTION 7.5. Not Acting in Individual Capacity. Except as provided in this
Article VII, in accepting the trusts hereby created, Wells Fargo acts solely as
the Owner Trustee hereunder and not in its individual capacity and all Persons
having any claim against the Owner Trustee by reason of the transactions
contemplated by this Agreement or any Transaction Document shall look only to
the Trust Estate for payment or satisfaction thereof.

SECTION 7.6. The Owner Trustee May Own Notes. Wells Fargo in its individual or
any other capacity may become the owner or pledgee of Notes, and may deal with
the Depositor, the Indenture Trustee, the Administrator and their respective
Affiliates in banking transactions with the same rights as it would have if it
were not the Owner Trustee, and the Depositor, the Indenture Trustee, the
Administrator and their respective Affiliates may maintain normal commercial
banking relationships with the Owner Trustee and its Affiliates.

ARTICLE VIII

COMPENSATION AND INDEMNIFICATION OF OWNER TRUSTEE

SECTION 8.1. The Owner Trustee’s Compensation. The Depositor shall cause the
Servicer to agree to pay to Wells Fargo pursuant to Section 3.11 of the Sale and
Servicing Agreement from time to time compensation for all services rendered by
Wells Fargo under this Agreement pursuant to a fee letter between the Servicer
and the Owner Trustee (which compensation shall not be limited by any provision
of law in regard to the compensation of a trustee of an express trust). The
Servicer, pursuant to Section 3.11 of the Sale and Servicing Agreement and the
fee letter between the Servicer and the Owner Trustee, shall reimburse Wells
Fargo upon its request for all reasonable expenses, disbursements and advances
incurred or made by Wells Fargo in accordance with any provision of this
Agreement (including the reasonable compensation, expenses and disbursements of
such agents, experts and counsel as Wells Fargo may employ in connection with
the exercise and performance of its rights and its duties hereunder), except any
such expense as may be attributable to its willful misconduct, negligence (other
than an error in judgment) or bad faith, as finally determined by a court of
competent jurisdiction. To the extent not paid by the Servicer, such fees and
reasonable expenses shall be paid in accordance with Section 4.4 of the Sale and
Servicing Agreement or Section 5.4(b) of the Indenture, as applicable.

SECTION 8.2. Indemnification. The Depositor shall cause the Servicer to agree to
indemnify the Owner Trustee in its individual capacity and as trustee and its
successors, assigns, directors, officers, employees and agents (the “Indemnified
Parties”) from and against, any and all loss, liability, fee, expense, cost,
tax, penalty or claim (including reasonable legal fees and expenses (including,
but not limited to, the costs of defending any claim or bringing any claim to
enforce their rights, including the Servicer’s indemnification obligations)) of
any kind and nature whatsoever which may at any time be imposed on, incurred by,
or asserted against Wells Fargo in its individual capacity and as trustee or any
Indemnified Party in any way relating to or arising out of this Agreement, the
Transaction Documents, the Trust Estate, the administration of the Trust Estate
or the action or inaction of the Owner Trustee hereunder; provided, however,
that

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

17



--------------------------------------------------------------------------------

neither the Depositor nor the Servicer shall be liable for or required to
indemnify Wells Fargo from and against any of the foregoing expenses arising or
resulting from (i) Wells Fargo’s own willful misconduct, bad faith or
negligence, as finally determined by a court of competent jurisdiction, (ii) the
inaccuracy of any representation or warranty contained in Sections 7.3, or made
pursuant to Sections 11.13 and 11.14, expressly made by the Owner Trustee in its
individual capacity, (iii) liabilities arising from the failure of the Owner
Trustee to perform obligations expressly undertaken by it in the third sentence
of Section 6.4 or (iv) taxes, fees or other charges on, based on or measured by,
any fees, commissions or compensation received by the Owner Trustee. To the
extent not paid by the Servicer, such indemnification shall be paid in
accordance with Section 4.4 of the Sale and Servicing Agreement or
Section 5.4(b) of the Indenture, as applicable. The obligations under this
Section 8.2 shall survive the resignation or removal of the Owner Trustee or the
termination or assignment of the Transaction Documents.

SECTION 8.3. Payments to the Owner Trustee. Any amounts paid to the Owner
Trustee pursuant to this Article VIII and the Sale and Servicing Agreement shall
be deemed not to be a part of the Trust Estate immediately after such payment.

ARTICLE IX

TERMINATION OF TRUST AGREEMENT

SECTION 9.1. Dissolution of the Issuer. The Issuer shall wind up and dissolve
upon written notice to the Owner Trustee by the Certificateholders; provided
that, the Issuer shall not wind up and dissolve prior to (a) the final
distribution of all moneys or other property or proceeds of the Trust Estate in
accordance with the Indenture and the Sale and Servicing Agreement and (b) the
discharge of the Indenture in accordance with Article IV of the Indenture. The
bankruptcy, liquidation, dissolution, death or incapacity of any
Certificateholder shall not (x) operate to terminate this Agreement or the
Issuer, nor (y) entitle any such Certificateholder’s legal representatives or
heirs to claim an accounting or to take any action or Proceeding in any court
for a partition or winding up of all or any part of the Issuer or Trust Estate
nor (z) otherwise affect the rights, obligations and liabilities of the parties
hereto.

SECTION 9.2. Winding Up of the Issuer. Upon dissolution of the Issuer, the Owner
Trustee shall, at the written direction of the Administrator, wind up the
business and affairs of the Issuer as required by Section 3808 of the Statutory
Trust Statute. Upon the satisfaction and discharge of the Indenture, and receipt
of a certificate from the Indenture Trustee stating that all Noteholders have
been paid in full and that the Indenture Trustee is aware of no claims remaining
against the Issuer in respect of the Indenture and the Notes, the Owner Trustee,
in the absence of actual knowledge of any other claim against the Issuer and at
the written direction of the Certificateholders, shall be deemed to have made
reasonable provision to pay all claims and obligations (including conditional,
contingent or unmatured obligations) for purposes of Section 3808(e) of the
Statutory Trust Statute and shall cause the Certificate of Trust to be cancelled
by filing, at the expense of the Depositor, a certificate of cancellation with
the Delaware Secretary of State in accordance with the provisions of
Section 3810 of the Statutory Trust Statute, at which time the Issuer shall
terminate and this Agreement (other than Article VIII) shall be of no further
force or effect.

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

18



--------------------------------------------------------------------------------

SECTION 9.3. Limitations on Termination. Except as provided in Section 9.1,
neither the Depositor nor any Certificateholder shall be entitled to revoke,
dissolve or terminate the Issuer.

ARTICLE X

SUCCESSOR OWNER TRUSTEES AND ADDITIONAL

OWNER TRUSTEES

SECTION 10.1. Eligibility Requirements for the Owner Trustee. The Owner Trustee
shall at all times be a bank (i) authorized to exercise corporate trust powers,
(ii) having a combined capital and surplus of at least $50,000,000 and
(iii) subject to supervision or examination by Federal or state authorities. If
such bank shall publish reports of condition at least annually, pursuant to law
or to the requirements of the aforesaid supervising or examining authority, then
for the purpose of this Section, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. The Owner Trustee shall at
all times be an institution satisfying the provisions of Section 3807(a) of the
Statutory Trust Statute. In case at any time the Owner Trustee shall cease to be
eligible in accordance with the provisions of this Section 10.1, the Owner
Trustee shall resign immediately in the manner and with the effect specified in
Section 10.2.

SECTION 10.2. Resignation or Removal of the Owner Trustee. The Owner Trustee may
at any time resign and be discharged from the trusts hereby created by giving
written notice thereof to the Depositor, the Administrator, the Servicer, the
Indenture Trustee and each Certificateholder. Upon receiving such notice of
resignation, the Depositor and the Administrator, acting jointly, shall promptly
appoint a successor Owner Trustee which satisfies the eligibility requirements
set forth in Section 10.1 by written instrument, in duplicate, one copy of which
instrument shall be delivered to the resigning Owner Trustee and one copy to the
successor Owner Trustee. If no successor Owner Trustee shall have been so
appointed and have accepted appointment within 30 days after the giving of such
notice of resignation, the resigning Owner Trustee may (at the expense of the
Depositor (including without limitation reasonable attorneys’ fees and
expenses)) petition any court of competent jurisdiction for the appointment of a
successor Owner Trustee; provided, however, that such right to appoint or to
petition for the appointment of any such successor shall in no event relieve the
resigning Owner Trustee from any obligations otherwise imposed on it under the
Transaction Documents until such successor has in fact assumed such appointment.

If at any time the Owner Trustee shall cease to be eligible in accordance with
the provisions of Section 10.1 and shall fail to resign after written request
therefor by the Depositor or the Administrator, or if at any time the Owner
Trustee shall be legally unable to act, or shall be adjudged bankrupt or
insolvent, or a receiver of the Owner Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Owner
Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation, then the Depositor or the Administrator may remove
the Owner Trustee. If the Depositor or the Administrator shall remove the Owner
Trustee under the authority of the immediately preceding sentence, the Depositor
and the Administrator, acting jointly, shall promptly appoint a successor Owner
Trustee by written instrument, in duplicate, one copy of which instrument shall
be delivered to the outgoing Owner Trustee so removed and one copy to the
successor Owner Trustee and shall pay all fees owed to the outgoing Owner
Trustee.

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

19



--------------------------------------------------------------------------------

Any resignation or removal of the Owner Trustee and appointment of a successor
Owner Trustee pursuant to any of the provisions of this Section 10.2 shall not
become effective until acceptance of appointment by the successor Owner Trustee
pursuant to Section 10.3 and payment of all fees and expenses owed to the
outgoing Owner Trustee. The Depositor shall provide (or shall cause to be
provided) notice of such resignation or removal of the Owner Trustee to each of
the Rating Agencies and the Indenture Trustee.

SECTION 10.3. Successor Owner Trustee. Any successor Owner Trustee appointed
pursuant to Section 10.2 shall execute, acknowledge and deliver to the
Depositor, the Administrator and to its predecessor Owner Trustee an instrument
accepting such appointment under this Agreement, and thereupon the resignation
or removal of the predecessor Owner Trustee shall become effective and such
successor Owner Trustee, without any further act, deed or conveyance, shall
become fully vested with all the rights, powers, duties and obligations of its
predecessor under this Agreement, with like effect as if originally named as the
Owner Trustee. The predecessor Owner Trustee shall upon payment of its fees and
expenses deliver to the successor Owner Trustee all documents and statements and
monies held by it under this Agreement; and the Depositor and the predecessor
Owner Trustee shall execute and deliver such instruments and do such other
things as may reasonably be required for fully and certainly vesting and
confirming in the successor Owner Trustee all such rights, powers, duties and
obligations.

No successor Owner Trustee shall accept appointment as provided in this
Section 10.3 unless at the time of such acceptance such successor Owner Trustee
shall be eligible pursuant to Section 10.1.

Upon acceptance of appointment by a successor Owner Trustee pursuant to this
Section 10.3, the Depositor shall mail (or shall cause to be mailed) notice of
the successor of such Owner Trustee to each Certificateholder, Indenture
Trustee, the Noteholders and each of the Rating Agencies. If the Depositor shall
fail to mail (or cause to be mailed) such notice within 10 days after acceptance
of appointment by the successor Owner Trustee, the successor Owner Trustee shall
cause such notice to be mailed at the expense of the Depositor. Any successor
Owner Trustee appointed pursuant to this Section 10.3 shall promptly file an
amendment to the Certificate of Trust with the Delaware Secretary of State
identifying the name and principal place of business of such successor Owner
Trustee in the State of Delaware.

SECTION 10.4. Merger or Consolidation of the Owner Trustee. Any corporation into
which the Owner Trustee may be merged or converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which the Owner Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee, shall, without the execution or filing of any instrument or any
further act on the part of any of the parties hereto, anything herein to the
contrary notwithstanding, be the successor of the Owner Trustee hereunder;
provided, that such corporation shall be eligible pursuant to Section 10.1; and
provided, further that the Owner Trustee shall file an amendment to the
Certificate of Trust of the Issuer, if required by applicable law, and mail
notice of such merger or consolidation to the Depositor and the Administrator.

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

20



--------------------------------------------------------------------------------

SECTION 10.5. Appointment of Co-Trustee or Separate Trustee. Notwithstanding any
other provisions of this Agreement, at any time, for the purpose of meeting any
legal requirements of any jurisdiction in which any part of the Trust Estate may
at the time be located, the Depositor and the Owner Trustee acting jointly shall
have the power and shall execute and deliver all instruments to appoint one or
more Persons approved by the Owner Trustee to act as co-trustee, jointly with
the Owner Trustee, or separate trustee or separate trustees, of all or any part
of the Trust Estate, and to vest in such Person, in such capacity, such title to
the Trust Estate, or any part thereof, and, subject to the other provisions of
this Section, such powers, duties, obligations, rights and trusts as the
Depositor and the Owner Trustee may consider necessary or desirable. If the
Depositor shall not have joined in such appointment within 15 days after the
receipt by it of a request so to do, the Owner Trustee alone shall have the
power to make such appointment. No co-trustee or separate trustee under this
Agreement shall be required to meet the terms of eligibility as a successor
trustee pursuant to Section 10.1 and no notice of the appointment of any
co-trustee or separate trustee shall be required pursuant to Section 10.3.

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

(i) all rights, powers, duties and obligations conferred or imposed upon the
Owner Trustee shall be conferred upon and exercised or performed by the Owner
Trustee and such separate trustee or co-trustee jointly (it being understood
that such separate trustee or co-trustee is not authorized to act separately
without the Owner Trustee joining in such act), except to the extent that under
any law of any jurisdiction in which any particular act or acts are to be
performed, the Owner Trustee shall be incompetent or unqualified to perform such
act or acts, in which event such rights, powers, duties and obligations
(including the holding of title to the Trust Estate or any portion thereof in
any such jurisdiction) shall be exercised and performed singly by such separate
trustee or co-trustee, but solely at the direction of the Owner Trustee;

(ii) no trustee under this Agreement shall be personally liable by reason of any
act or omission of any other trustee under this Agreement; and

(iii) the Depositor and the Owner Trustee acting jointly may at any time accept
the resignation of or remove any separate trustee or co-trustee.

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article X. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and
copies thereof given to the Depositor and the Administrator.

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

21



--------------------------------------------------------------------------------

Any separate trustee or co-trustee may at any time appoint the Owner Trustee,
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall become
incapable of acting, resign or be removed, all of its estates, properties,
rights, remedies and trusts shall vest in and be exercised by the Owner Trustee,
to the extent permitted by law, without the appointment of a new or successor
trustee. The Owner Trustee shall have no obligation to determine whether a
co-trustee or separate trustee is legally required in any jurisdiction in which
any part of the Trust Estate may be located.

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Amendments. (a) Any term or provision of this Agreement may be
amended by the Depositor and the Owner Trustee without the consent of the
Indenture Trustee, any Noteholder, the Issuer or any other Person subject to the
satisfaction of one of the following conditions:

(i) the Depositor delivers to the Indenture Trustee (a) an Opinion of Counsel to
the effect that such amendment will not materially and adversely affect the
interests of the Noteholders and (b) an Officer’s Certificate of the Depositor
to the effect that such amendment will not materially and adversely affect the
interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Depositor notifies the Indenture Trustee in writing that the Rating Agency
Condition is satisfied with respect to such amendment.

(b) This Agreement may also be amended from time to time by the Depositor and
the Owner Trustee, with the consent of the Holders of Notes evidencing not less
than a majority of the aggregate principal amount of the Outstanding Notes of
the Controlling Class, for the purpose of adding any provisions to or changing
in any manner or eliminating any of the provisions of this Agreement or of
modifying in any manner the rights of the Noteholders. It will not be necessary
to obtain the consent of the Noteholders to approve the particular form of any
proposed amendment or consent, but it will be sufficient if such consent
approves the substance thereof. The manner of obtaining such consents (and any
other consents of Noteholders provided for in this Agreement) and of evidencing
the authorization of the execution thereof by Noteholders will be subject to
such reasonable requirements as the Indenture Trustee may prescribe, including
the establishment of record dates pursuant to the Note Depository Agreement.

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

22



--------------------------------------------------------------------------------

(c) Prior to the execution of any amendment pursuant to this Section 11.1, the
Depositor shall provide written notification of the substance of such amendment
to each Rating Agency and the Owner Trustee; and promptly after the execution of
any such amendment or consent, the Depositor shall furnish a copy of such
amendment or consent to each Rating Agency, the Owner Trustee and the Indenture
Trustee; provided, that no amendment pursuant to this Section 11.1 shall be
effective which affects the rights, protections or duties of the Indenture
Trustee without the prior written consent of the Indenture Trustee (which
consent shall not be unreasonably withheld or delayed).

(d) Prior to the execution of any amendment pursuant to this Section 11.1, the
Owner Trustee shall be entitled to receive and conclusively rely upon an Opinion
of Counsel stating that the execution of such amendment is authorized or
permitted by this Agreement and that all conditions precedent to the execution
and delivery of such amendment have been satisfied. The Owner Trustee and the
Indenture Trustee may, but shall not be obligated to, enter into or execute on
behalf of the Issuer any such amendment which adversely affects the Owner
Trustee’s or the Indenture Trustee’s, as applicable, own rights, privileges,
indemnities, duties or obligations under this Agreement.

(e) Notwithstanding the foregoing, this Agreement may be amended without the
consent of any Noteholder, the Owner Trustee, the Issuer or any other person to
add (as described in Section 3.5(h) hereof) provisions necessary to prevent any
application of the Treasury Regulations under Section 385 of the Code (including
any subsequent or successor provision) that would result in the
recharacterization of any of the Notes as equity, provided, however, that any
such amendment that adversely affects the Owner Trustee’s or the Indenture
Indenture’s, as applicable, own rights, privileges, indemnities, duties or
obligations under this Agreement shall not be effective without the prior
written consent of such affected party.

SECTION 11.2. No Legal Title to Trust Estate in Certificateholders. No
Certificateholder shall have legal title to any part of the Trust Estate. Each
Certificateholder shall be entitled to receive distributions with respect to its
undivided beneficial interest therein only in accordance with Articles V and IX.
No transfer, by operation of law or otherwise, of any right, title or interest
of a Certificateholder to and in its ownership interest in the Trust Estate
shall operate to terminate this Agreement or the trusts hereunder or entitle any
transferee to an accounting or to the transfer to it of legal title to any part
of the Trust Estate.

SECTION 11.3. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Depositor, the
Administrator, the Certificateholders and, to the extent expressly provided
herein, the Indenture Trustee and the Noteholders, and nothing in this
Agreement, whether express or implied, shall be construed to give to any other
Person any legal or equitable right, remedy or claim in the Trust Estate or
under or in respect of this Agreement or any covenants, conditions or provisions
contained herein.

SECTION 11.4. Notices. (a) Unless otherwise expressly specified or permitted by
the terms hereof, all demands, notices and communications hereunder shall be in
writing and shall be delivered or mailed by registered or certified first-class
United States mail, postage prepaid, hand delivery, prepaid courier service or,
if so provided on Schedule I to the Sale and Servicing Agreement, by electronic
transmission, and addressed in each case as specified on Schedule I to the Sale
and Servicing Agreement or at such other address as shall be designated by any
of the

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

23



--------------------------------------------------------------------------------

specified addressees in a written notice to the other parties hereto. Delivery
will be deemed to have been given and made: (i) upon delivery or, in the case of
a letter mailed by registered or certified first-class United States mail,
postage prepaid, three days after deposit in the mail, (ii) in the case of
electronic transmission, when receipt is confirmed by telephone or reply email
from the recipient and (iii) in the case of an electronic posting to a
password-protected website to which the recipient has been provided access, upon
delivery (without the requirement of confirmation of receipt) and notice
(including email) to such recipient stating that such electronic posting has
occurred.

(b) Any notice required or permitted to be given to any Certificateholder shall
be given by first-class mail, postage prepaid, at the address of such
Certificateholder as shall be designated by such party in a written notice to
each other party. Any notice so mailed within the time prescribed in this
Agreement shall be conclusively presumed to have been duly given, whether or not
such Certificateholder receives such notice.

SECTION 11.5. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 11.6. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

SECTION 11.7. Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, the Depositor, the
Owner Trustee and its successors and each Certificateholder and its successors
and permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by a Certificateholder shall bind
the successors and assigns of such Certificateholder.

SECTION 11.8. No Petition. (a) Each of the Owner Trustee, by entering into this
Agreement, the Depositor, each Certificateholder, by accepting a Certificate,
and the Indenture Trustee and each Noteholder or Note Owner by accepting the
benefits of this Agreement, hereby covenants and agrees that prior to the date
which is one year and one day after payment in full of all obligations of each
Bankruptcy Remote Party in respect of all securities issued by the Bankruptcy
Remote Parties (i) such party shall not authorize any Bankruptcy Remote Party to
commence a voluntary winding-up or other voluntary case or other Proceeding
seeking liquidation, reorganization or other relief with respect to such
Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence, join with any other Person in commencing, or institute with any
other

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

24



--------------------------------------------------------------------------------

Person any Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, arrangement, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction; provided, that the foregoing shall in
no way limit the rights of such parties to pursue any other creditor rights or
remedies that such Persons may have against the Issuer under applicable law.
Without limiting the foregoing, in no event shall the Owner Trustee authorize,
institute or join in any bankruptcy or similar Proceeding described in the
preceding sentence other than in accordance with Section 4.3.

(b) The Depositor’s obligations under this Agreement are obligations solely of
the Depositor and will not constitute a claim against the Depositor to the
extent that the Depositor does not have funds sufficient to make payment of such
obligations. In furtherance of and not in derogation of the foregoing, each of
the Owner Trustee, by entering into or accepting this Agreement, each
Certificateholder, by accepting a Certificate, and the Indenture Trustee and
each Noteholder or Note Owner, by accepting the benefits of this Agreement,
hereby acknowledges and agrees that such Person has no right, title or interest
in or to the Other Assets of the Depositor. To the extent that, notwithstanding
the agreements and provisions contained in the preceding sentence, each of the
Owner Trustee, the Indenture Trustee, each Noteholder or Note Owner and each
Certificateholder either (i) asserts an interest or claim to, or benefit from,
Other Assets, or (ii) is deemed to have any such interest, claim to, or benefit
in or from Other Assets, whether by operation of law, legal process, pursuant to
applicable provisions of insolvency laws or otherwise (including by virtue of
Section 1111(b) of the Bankruptcy Code or any successor provision having similar
effect under the Bankruptcy Code), then such Person further acknowledges and
agrees that any such interest, claim or benefit in or from Other Assets is and
will be expressly subordinated to the indefeasible payment in full, which, under
the terms of the relevant documents relating to the securitization or conveyance
of such Other Assets, are entitled to be paid from, entitled to the benefits of,
or otherwise secured by such Other Assets (whether or not any such entitlement
or security interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Depositor), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. Each of the Owner Trustee, by
entering into or accepting this Agreement, each Certificateholder, by accepting
a Certificate, and the Indenture Trustee and each Noteholder or Note Owner, by
accepting the benefits of this Agreement, hereby further acknowledges and agrees
that no adequate remedy at law exists for a breach of this Section and the terms
of this Section may be enforced by an action for specific performance. The
provisions of this Section will be for the third party benefit of those entitled
to rely thereon and will survive the termination of this Agreement.

SECTION 11.9. Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

25



--------------------------------------------------------------------------------

SECTION 11.10. Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 11.11. Waiver of Jury Trial. To the extent permitted by applicable law,
each party hereto irrevocably waives all right of trial by jury in any action,
Proceeding or counterclaim based on, or arising out of, under or in connection
with this Agreement, any other Transaction Document, or any matter arising
hereunder or thereunder.

SECTION 11.12. Information Requests. The parties hereto shall provide any
information reasonably requested by the Bank, the Servicer, the Issuer, the
Depositor or any of their Affiliates at the expense of the Bank, the Servicer,
the Issuer, the Depositor or any of their Affiliates, as applicable, in order to
comply with or obtain more favorable treatment under any current or future law,
rule, regulation, accounting rule or principle.

SECTION 11.13. Form 10-D and Form 10-K Filings. With respect to Form 10-D and
Form 10-K filings (i) no later than each Payment Date, the Owner Trustee shall
notify the Depositor of any Form 10-D Disclosure Item with respect to the Owner
Trustee, together with a description of any such Form 10-D Disclosure Item in
form and substance reasonably acceptable to the Depositor and (ii) no later than
March 15 of each calendar year, commencing March 15, 2020, the Owner Trustee
shall notify the Depositor in writing of any affiliations or relationships
between the Owner Trustee and any Item 1119 Party; provided, that (except as
provided in the following sentence) no such notification need be made if the
affiliations or relationships are unchanged from those provided in the
notification in the prior calendar year. Notwithstanding the foregoing, on or
before March 15 of each calendar year, commencing on March 15, 2020, the Owner
Trustee shall, upon the written request of the Depositor, deliver to the
Depositor the certification substantially in the form attached hereto as Exhibit
B or such form as mutually agreed upon by the Depositor and the Owner Trustee
regarding any affiliations or relationships (as contemplated in Item 1119 of
Regulation AB) between the Owner Trustee and any Item 1119 Party and any Form
10-D Disclosure Item.

SECTION 11.14. Form 8-K Filings. The Owner Trustee shall promptly notify the
Depositor, but in no event later than four (4) Business Days after its
occurrence, of any Reportable Event of which a Responsible Officer of the Owner
Trustee has actual knowledge (other than a Reportable Event described in clause
(a) or (b) of the definition thereof as to which the Depositor or the Servicer
has actual knowledge). The Owner Trustee shall be deemed to have actual
knowledge of any such event solely to the extent that it relates to the Owner
Trustee or any action by the Owner Trustee (and not by someone else on its
behalf) under this Agreement.

SECTION 11.15. Information to Be Provided by the Owner Trustee. The Owner
Trustee shall provide the Depositor and the Bank (each, a “Reporting Party” and,
collectively, the “Reporting Parties”) with (i) notification, as soon as
practicable and in any event within five Business Days, of all demands
communicated to the Owner Trustee for the repurchase or replacement of any
Receivable and (ii) promptly upon reasonable written request by a Reporting
Party, any other information reasonably requested by a Reporting Party that is
in the Owner Trustee’s possession and reasonably accessible to it to facilitate
compliance by the Reporting

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

26



--------------------------------------------------------------------------------

Parties with Rule 15Ga-1 under the Exchange Act, and Items 1104(e) and 1121(c)
of Regulation AB. In no event shall the Owner Trustee be deemed to be a
“securitizer” as defined in Section 15Ga-1 of the Exchange Act, nor shall it
have (A) any responsibility or liability for making any filing to be made by a
securitizer under the Exchange Act or Regulation AB or (B) any duty or
obligation to undertake any investigation or inquiry related to repurchase
activity or otherwise to assume any additional duties or responsibilities in
respect to the transactions contemplated by the Transaction Documents. For
purposes of this section, a “demand” is limited to a demand for enforcement of a
repurchase remedy received by the Owner Trustee. A demand does not include
general inquiries, including investor inquiries, regarding asset performance or
possible breaches of representations or warranties.

SECTION 11.16. USA Patriot Act Compliance. The parties hereto acknowledge that
in accordance with Section 326 of the U.S.A. Patriot Act, the Owner Trustee,
like all financial institutions and in order to help fight the funding of
terrorism and money laundering, is required to obtain, verify, and record
information that identifies each person or legal entity that establishes a
relationship or opens an account with the Owner Trustee. The parties to this
Agreement agree that they will provide the Owner Trustee with such information
as it may request in order for the Owner Trustee to satisfy the requirements of
the U.S.A. Patriot Act.

[Remainder of Page Intentionally Left Blank]

 

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers hereunto duly authorized as of the day and
year first above written.

 

WELLS FARGO DELAWARE TRUST COMPANY, NATIONAL ASSOCIATION, as Owner Trustee

By:  

 

Name:   Title:  

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

S-1



--------------------------------------------------------------------------------

USAA ACCEPTANCE, LLC

By:

 

 

Name:

 

Title:

 

 

 

Amended and Restated Trust Agreement

(USAA 2019-1)

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CERTIFICATE

 

NUMBER   

[____]% BENEFICIAL INTEREST

R-[    ]

USAA AUTO OWNER TRUST 2019-1

CERTIFICATE

Evidencing the [    ]% beneficial interest in all of the assets of the Issuer
(as defined below), which consist primarily of motor vehicle receivables,
including motor vehicle retail installment loans that are secured by new and
used automobiles and light-duty trucks.

(This Certificate does not represent an interest in or obligation of USAA
Acceptance, LLC, USAA Federal Savings Bank or any of their respective
Affiliates, except to the extent described below.)

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS OF ANY STATE OR OTHER JURISDICTION, AND
MAY NOT BE RESOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OR ANY OTHER
APPLICABLE SECURITIES OR “BLUE SKY” LAWS, PURSUANT TO AN EXEMPTION THEREFROM OR
IN A TRANSACTION NOT SUBJECT THERETO.

NEITHER THIS CERTIFICATE NOR ANY INTEREST HEREIN MAY BE ACQUIRED OR HELD (IN THE
INITIAL ACQUISITION OR THROUGH A TRANSFER) BY OR FOR THE ACCOUNT OF OR WITH THE
ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS DEFINED IN SECTION 3(3) OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”) WHICH IS
SUBJECT TO TITLE I OF ERISA, (B) A “PLAN” AS DESCRIBED BY SECTION 4975(e)(1) OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) WHICH IS SUBJECT TO
SECTION 4975 OF THE CODE, (C) ANY ENTITY DEEMED TO HOLD THE PLAN ASSETS OF ANY
OF THE FOREGOING BY REASON OF AN EMPLOYEE BENEFIT PLAN’S OR OTHER PLAN’S
INVESTMENT IN SUCH ENTITY OR (D) ANY GOVERNMENTAL PLAN, NON-U.S. PLAN, CHURCH
PLAN, OTHER EMPLOYEE BENEFIT PLAN OR OTHER RETIREMENT ARRANGEMENT THAT IS
SUBJECT TO ANY STATE, LOCAL OR OTHER LAW THAT IS SUBSTANTIALLY SIMILAR TO TITLE
I OF ERISA OR SECTION 4975 OF THE CODE.

NO TRANSFER OF THIS CERTIFICATE SHALL BE PERMITTED UNLESS THE TRANSFEREE SHALL
DELIVER TO THE OWNER TRUSTEE AND THE ADMINISTRATOR A PROPERLY COMPLETED AND DULY
EXECUTED ORIGINAL OF U.S. INTERNAL REVENUE SERVICE FORM W-9 (OR APPLICABLE
SUCCESSOR FORM) CERTIFYING THAT IT IS A UNITED STATES PERSON AS DEFINED IN
SECTION 7701(a)(30) OF THE CODE AND NOT SUBJECT TO BACKUP WITHHOLDING.

 

 

A-1



--------------------------------------------------------------------------------

THIS CERTIFIES THAT [___________] is the registered owner of a [____]%
nonassessable, fully-paid beneficial interest in the Trust Estate of USAA AUTO
OWNER TRUST 2019-1, a Delaware statutory trust (the “Issuer”) formed by USAA
Acceptance, LLC, a Delaware limited liability company, as depositor (the
“Depositor”).

The Issuer was created pursuant to a Trust Agreement dated as of June 25, 2019
(as amended and restated as of July 31, 2019, the “Trust Agreement”), between
the Depositor and Wells Fargo Delaware Trust Company, National Association, as
owner trustee (the “Owner Trustee”), a summary of certain of the pertinent
provisions of which is set forth below. To the extent not otherwise defined
herein, the capitalized terms used herein have the meanings assigned to them in
Appendix A to the Sale and Servicing Agreement, dated as of July 31, 2019 among
the Depositor, the Issuer, U.S. Bank National Association, as indenture trustee,
and USAA Federal Savings Bank, as servicer, as the same may be amended or
supplemented from time to time.

This Certificate is issued under and is subject to the terms, provisions and
conditions of the Trust Agreement, to which Trust Agreement the Holder of this
Certificate by virtue of the acceptance hereof assents and by which such Holder
is bound. The provisions and conditions of the Trust Agreement are hereby
incorporated by reference as though set forth in their entirety herein.

The Holder of this Certificate acknowledges and agrees that its rights to
receive distributions in respect of this Certificate are subordinated to the
rights of the Noteholders as described in the Indenture, the Sale and Servicing
Agreement and the Trust Agreement, as applicable.

THIS CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

By accepting this Certificate, the Certificateholder hereby covenants and agrees
that prior to the date which is one year and one day after payment in full of
all obligations of each Bankruptcy Remote Party in respect of all securities
issued by the Bankruptcy Remote Parties (i) such Person shall not authorize such
Bankruptcy Remote Party to commence a voluntary winding-up or other voluntary
case or other Proceeding seeking liquidation, reorganization or other relief
with respect to such Bankruptcy Remote Party or its debts under any bankruptcy,
insolvency or other similar law now or hereafter in effect in any jurisdiction
or seeking the appointment of an administrator, a trustee, receiver, liquidator,
custodian or other similar official with respect to such Bankruptcy Remote Party
or any substantial part of its property or to consent to any such relief or to
the appointment of or taking possession by any such official in an involuntary
case or other Proceeding commenced against such Bankruptcy Remote Party, or to

 

Trust Certificate

 

A-2



--------------------------------------------------------------------------------

make a general assignment for the benefit of any party hereto or any other
creditor of such Bankruptcy Remote Party, and (ii) such Person shall not
commence or join with any other Person in commencing any Proceeding against such
Bankruptcy Remote Party under any bankruptcy, reorganization, liquidation or
insolvency law or statute now or hereafter in effect in any jurisdiction.

By accepting and holding this Certificate (or any interest herein), the Holder
hereof shall be deemed to have represented and warranted that it is not, and is
not purchasing on behalf of, (i) a Benefit Plan or (ii) any governmental plan,
non-U.S. plan, church plan, other employee benefit plan or other retirement
arrangement that is subject to Similar Law, and that the Holder is a United
States person as defined in Section 7701(a)(30) of the Code.

It is the intention of the parties to the Trust Agreement that, solely for
income, franchise and value added tax purposes, (i) so long as there is a single
Certificateholder, the Issuer will be disregarded as an entity separate from
such Certificateholder, and if there is more than one Certificateholder, the
Issuer will be treated as a partnership and (ii) the Notes will be characterized
as debt. By accepting this Certificate, the Certificateholder agrees to take no
action inconsistent with the foregoing intended tax treatment.

By accepting this Certificate, the Certificateholder acknowledges that this
Certificate represents the entire beneficial interest in the Issuer only and
does not represent interests in or obligations of the Depositor, the Servicer,
the Administrator, the Owner Trustee, the Indenture Trustee or any of their
respective Affiliates and no recourse may be had against such parties or their
assets, except as expressly set forth or contemplated in this Certificate, the
Trust Agreement or any other Transaction Document.

 

Trust Certificate

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Certificate to be duly executed.

 

      USAA AUTO OWNER TRUST 2019-1      

By: Wells Fargo Delaware Trust Company,

National Association, not in its individual capacity,

but solely as Owner Trustee

Dated:  

 

    By:  

 

      Name:         Title:  

 

Trust Certificate

 

A-4



--------------------------------------------------------------------------------

OWNER TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is the Certificate referred to in the within-mentioned Trust Agreement.

 

WELLS FARGO DELAWARE TRUST COMPANY, NATIONAL ASSOCIATION, not in its individual
capacity but solely as Owner Trustee

By:  

 

  Authorized Signatory  

 

Trust Certificate

 

A-5



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF OWNER TRUSTEE’S ANNUAL CERTIFICATION

REGARDING ITEM 1117 AND ITEM 1119 OF REGULATION AB

Reference is made to the Amended and Restated Trust Agreement, dated July 31,
2019 (the “Trust Agreement”), between Wells Fargo Delaware Trust Company,
National Association, a national banking association (“Wells Fargo”), as Owner
Trustee and USAA Acceptance, LLC, a Delaware limited liability company, as
Depositor (the “Depositor”) with respect to USAA Auto Owner Trust 2019-1 (the
“Trust”). Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Trust Agreement.

Wells Fargo does hereby certify to USAA Federal Savings Bank (the “Sponsor”),
the Depositor and the Trust that:

1. As of the date hereof, there are no pending legal proceedings against Wells
Fargo or proceedings known to be contemplated by governmental authorities
against Wells Fargo that would be material to the investors in the Notes.

2. As of the date hereof, there are no affiliations, as contemplated by Item
1119 of Regulation AB, between Wells Fargo and any of USAA Federal Savings Bank
(in its capacity as Sponsor, Originator, Servicer and Administrator), USAA
Acceptance, LLC, the Indenture Trustee and the Trust, or any affiliates of such
parties.

IN WITNESS WHEREOF, Wells Fargo has caused this certificate to be executed in
its corporate name by an officer thereunto duly authorized.

Dated: ____________, 20[    ]

 

WELLS FARGO DELAWARE TRUST

COMPANY, NATIONAL ASSOCIATION, as

Owner Trustee

By:  

 

Name:   Title:  

 

B-1